Name: 85/422/EEC: Commission Decision of 1 August 1985 approving an updating of the programme for a special emergency measure to assist stock farming in Italy, established by Council Regulation (EEC) No 2969/83, as last amended by Council Regulation (EEC) No 1713/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  Europe
 Date Published: 1985-09-04

 Avis juridique important|31985D042285/422/EEC: Commission Decision of 1 August 1985 approving an updating of the programme for a special emergency measure to assist stock farming in Italy, established by Council Regulation (EEC) No 2969/83, as last amended by Council Regulation (EEC) No 1713/85 (Only the Italian text is authentic) Official Journal L 237 , 04/09/1985 P. 0019 - 0019*****COMMISSION DECISION of 1 August 1985 approving an updating of the programme for a special emergency measure to assist stock farming in Italy, established by Council Regulation (EEC) No 2969/83, as last amended by Council Regulation (EEC) No 1713/85 (Only the Italian text is authentic) (85/422/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2969/83 of 19 October 1983 establishing a special emergency measure to assist stock farming in Italy (1), as last amended by Council Regulation (EEC) No 1713/85 of 20 June 1985 (2), and in particular Article 3 thereof, Whereas, to enable the said measure to be continued, on 24 June 1985 the Italian Government forwarded the updated programme as provided for in Article 3 (1) of Regulation (EEC) No 2969/83; Whereas this updating ensures that the assistance provided for in Article 2 of the said Regulation is granted to agricultural holdings as referred to in Article 1 for the transformation of short-term loans, the duration of which does not exceed 12 months, contracted prior to 1 May 1985 to cover their operating costs, into medium-term loans; whereas the amounts and duration of the assistance provided for in the updated programme seem consistent with the achievement of the objectives of Regulation (EEC) No 2969/83; whereas the procedures and mechanisms laid down for the granting of the loans limit the possibility of obtaining assistance to a single time for each farmer in accordance with the provisions of Article 2 of the said Regulation; whereas the updating of the programme should be approved accordingly; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The updating of the programme relating to a special emergency measure to assist stock farming in Italy, submitted by the Italian Government on 24 June 1985 in accordance with the provisions of Regulation (EEC) No 2969/83, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 1 August 1985. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 293, 25. 10. 1983, p. 7. (2) OJ No L 165, 25. 6. 1985, p. 1.